Dismissing appeal.
George Floyd Morgan was indicted for involuntary manslaughter, a misdemeanor, and on his trial was convicted and his punishment fixed at a fine of $500 and confinement in the county jail for one year. Upon his motion, the circuit court granted him an appeal. He has not followed the procedure prescribed by section 348 of the Criminal Code of Practice, consequently the appeal must be dismissed. Adams v. Commonwealth, 285 Ky. 803, 149 S.W.2d 727; Elkin v. Commonwealth, 269 Ky. 6, 106 S.W.2d 83.
Appeal dismissed. *Page 552